             Case 2:21-cv-00566-JCC Document 2 Filed 04/27/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
 9      STATE OF WASHINGTON,                                NO. 2:21-cv-00566
10                                 Plaintiff,               NOTICE OF RELATED CASES
11              v.
12      PUBLIC BUILDINGS REFORM
        BOARD, an agency of the United States,
13
                                   Defendant.
14

15          Pursuant to LCR 3(g), please take note that the following related cases are currently

16   pending in this Court before the Honorable Robert S. Lasnik:

17          •   State of Washington v. Office of Management and Budget, 2:20-cv-1231-RSL

18          •   State of Washington v. U.S. National Archives and Records Administration, 2:20-cv-

19              1232-RSL

20          •   State of Washington v. U.S. General Services Administration, 2:20-cv-1233-RSL

21          •   State of Washington v. Public Buildings Reform Board, 2:20-cv-1364-RSL

22          The cases above are Freedom of Information Act (FOIA) actions brought by the State of

23   Washington against the Office of Management and Budget, National Archives and Records

24   Administration, General Services Administration, and the Public Buildings Reform Board

25   related to the National Archives and Records Administration facility in Seattle.

26


       NOTICE OF RELATED CASES                         1               ATTORNEY GENERAL OF WASHINGTON
                                                                            Complex Litigation Division
       NO. 2:21-cv-00566                                                     800 5th Avenue, Suite 2000
                                                                              Seattle, WA 98104-3188
                                                                                   (206) 464-7744
          Case 2:21-cv-00566-JCC Document 2 Filed 04/27/21 Page 2 of 2




 1       DATED this 27th day of April, 2021.
 2
                                               ROBERT W. FERGUSON
 3                                             Attorney General
 4                                             /s/ Lauryn K. Fraas
                                               LAURYN K. FRAAS, WSBA #53238
 5                                             NATHAN K. BAYS, WSBA #43025
                                               Assistant Attorneys General
 6                                             Lauryn.Fraas@atg.wa.gov
                                               Nathan.Bays@atg.wa.gov
 7
                                               Attorneys for Plaintiff State of Washington
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     NOTICE OF RELATED CASES                     2              ATTORNEY GENERAL OF WASHINGTON
                                                                     Complex Litigation Division
     NO. 2:21-cv-00566                                                800 5th Avenue, Suite 2000
                                                                       Seattle, WA 98104-3188
                                                                            (206) 464-7744
